Citation Nr: 9900564	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  95-33 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The veteran served on active duty from  September 1943 to 
January 1946.  The appellant is his widow.

This appeal was initially before the Board of Veterans 
Appeals (Board) from an April 1994 rating decision, in which 
the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO), denied the appellants 
claim for service connection for the cause of the veterans 
death.  By means of a July 1997 decision, the Board remanded 
the issue currently before the Board for further development.  
Subsequent to further development, the RO has continued to 
deny the appellants claim.


REMAND

In our July 1997 decision, the Board noted that the evidence 
of record indicated the locations of APO 27; however, the 
record did not establish whether or not the veteran was 
located in or within 10 miles of the city limits of Nagasaki 
or Hiroshima.  The new evidence obtained by the RO (morning 
reports showing the record of events for the 106th Infantry 
Regiment) still does not establish the veterans whereabouts 
during the relevant time-period and does not indicate 

whether or not he was exposed to ionizing radiation.  The 
Board is therefore REMANDING this case for the following 
development:

1.  The RO must take the necessary steps 
to obtain a dose assessment from the 
Department of Defense in accordance with 
38 C.F.R. § 3.311.

2.  Once the above has been accomplished, 
the RO should ensure that any and all 
further actions required under the 
pertinent statutes and regulations, to 
include 38 C.F.R. §§ 3.309 and 3.311, 
have been accomplished.

3.  The RO should then readjudicate the 
claim on appeal.  

If the benefit sought on appeal is denied, following the 
usual appellate procedures, the claim should be returned to 
the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 2 -
